Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 5, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 1, the original disclosure does not discuss a manager interface displaying one or more segments of the preferred route and a pickup window in a transport manager interface that allows a second user to assign a transporter to pick up the good from the at least one location.  Paragraph [0060] of the original disclosure describes a map and a pickup window.  However, paragraph [0060] does not disclose a manager interface that allows a second user to assign a transporter.  Instead, paragraph [0060] describes a “user interface 400” to be displayed to the user that requested the pickup.  Therefore the manager interface recited in claim 1 is new matter. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 11, and 20 recite a method of organizing human activity because the claim recites a method that receives a user request corresponding to a job for transporting a good, identifies pickup and destination nodes on a pre-generated graph comprising a plurality of possible routes, determines a transit cost including a transport time, a tender time, and a user-specific cost for each segment in the pre-generated graph across the possible routes, generates a preferred route having a lowest transit cost, derives a transporter arrival time, displays the route and pickup window to allow the user to assign a transporter, and tracks the transporter.  This is a method of managing commercial interactions (the “job for the transporting of the good”).  The mere nominal recitation of a processor, memory, computer readable storage device, processing device, and graphical user interface does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, identifying, determining, generating, deriving, displaying, and tracking in a computer environment.  The claimed processor, memory, computer readable storage device, processing device, and graphical user interface are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, identifying, determining, generating, deriving, displaying, and tracking in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-10 and 12-19 are directed to substantially the same abstract idea (managing commercial interactions) as claims 1 and 11 and are rejected for substantially the same reasons.  Claims 2-4, 12, and 13 further narrow the abstract idea of claims 1 and 11 by e.g., further defining that the route is based on a transport type selected by the user, and the job is assigned based on the transport type and type of the good.  Claims 5 and 14 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a selection of the job from an authorized user and assigning the job to the authorized user.  Claims 6 and 15 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a selection of the job from a second authorized user such that the particular authorized and the second authorized can both work on the job.  Claims 7 and 16 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a time modification from the particular authorized user and modifying an arrival time based on the time modification.  Claims 8 and 17 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a new transporter selection for the job from the particular authorized user, and assigning the new transporter to the job.  Claims 9 and 18 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a task assignment for the transporter from the particular authorized user, and sending the task assignment to the transporter.  Claims 10 and 19 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving a reward for completing the task assignment, and presenting the reward to the transporter after completion of the job.  These are all processes for managing commercial interactions (the “job for the transporting of the good”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao (U.S. Patent Application Publication No. 2018/0107967) in view of Dube (U.S. Patent Application Publication No. 2016/0321609), Reiss (U.S. Patent No. 10,346,889), and Perry (U.S. Patent Application Publication No. 2019/0325534).
	Regarding Claim 1, Bulcao teaches a computer-implemented method for managing a user request for a transporting of a good from a user, comprising:  receiving the user request that corresponds to a job for the transporting of the good in a user request graphical user interface that allows the user to enter a pickup location, a destination location, a dimension of the good, and a weight of the good and to select a service type from a list of predetermined options for transporting the good, wherein the list of predetermined options comprises fastest routing and economy routing 
(see [0046] “receiving a shipping request (e.g., request 202) at, for instance, the control system 106 
from, for instance, customer device 102. The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported. Since different items need to handled differently during transport—fresh flowers are handled differently than a bundle of bricks, which are both handled differently than hazardous chemicals—the request may also specify a number of different characteristics about the package. The characteristics may include volume, weight, a hazard level, a content, a durability, a shape, dimension measurements, a fragility of the item, a density of the package, and/or any other characteristic of the package that could be relevant to shipping,” [0047] “an itinerary can be selected at step 510. According to some embodiments, the itinerary may be selected by sorting the subset according to various criteria (e.g., cost, speed, etc.) and choosing the highest ranked itinerary. Alternatively, the subset could be presented to a customer and the customer allowed to select the itinerary, [0004] “selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost, a distance, a duration of the itinerary, a total number of segments, and a risk associated with the itinerary … select the 
itinerary by presenting a subset of itineraries to a user device and receiving a response indicating a selection from among the subset of itineraries,” [0039] “An itinerary may comprise one or more 
segments. For instance, to transport a package between location A 302 and location B 304, only segment 310 is needed. Thus a complete itinerary for this trip would consist of just segment 310. However, to transport a package from point location A 302 to location C 306, the itinerary must comprise multiple segments—in this case, segments 310 and 312,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102”).
	identifying a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively, wherein the pre-generated graph comprises a plurality of possible routes from the pickup node to the destination node (see [0015] “FIG. 3 is a diagram depicting various routes and route segments,” [0060] “a graphical representation of the route information (e.g., a map) can be generated,” [0038] “route for a user to take from the first location to the destination,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102,” FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node);
	generating a preferred route from the plurality of possible routes in the pre-generated graph from the pickup location to the destination location by:  when the service type is economy routing, processing the pre-generated graph using a path-finding algorithm that analyzes the transit costs to determine the preferred route having a lowest transit cost of transporting the good (FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node where one of the routes is a preferred route, see [0004] the one or more processors may select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost, a distance, a duration of the itinerary, a total number of segments, and a risk associated with the itinerary,” generated using a pathfinding algorithm, see [0046] “FIG. 5 is a flowchart depicting an exemplary method 500 of routing or generating an itinerary,” [0032] “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 108 may contain flight data segments for a plurality of air transportation providers, train schedules, shipping schedules, and the like,” [0050] “the control system 106 may construct a set of possible itineraries or routes using the compatible segments at step 606”); and
	when the service type is fastest routing, processing the pre-generated graphic using a
second path-finding algorithm that analyzes the transit times to determine the preferred route
requiring a least amount of time of transporting the good from the pickup location to the destination
location (see [0041] “FIG. 3 also depicts an alternative path to location C 306 from location A 302. In this path, the package can proceed along segment 314 to location D 308 and then to location C 306 via segment 316. There are a number of reasons this alternative might be favored. For instance, if segment 312 is ground route, and 314 and 316 are air routes, it might be faster to take the route with segments 314 and 316 even though there are more individual segments”).
	Bulcao does not explicitly teach, however Dube teaches determining transit costs comprising a user-specific cost and transit times comprising a transport time and a tender time for each segment in the pre-generated graph across the plurality of possible routes (see [0097] “A route includes a set of transportation legs. Each leg is described by its origin, its destination, the type of transportation, the type(s) of container(s) allowed, and time information. The time information available depends on the type of transportation. In the case of the ocean legs, specific schedules including departure date and arrival date are typically available. In the case of truck legs, typically, only estimates of the travel times
are available. The time information for all legs in a route is combined with dwell times at ports in order to compute an estimated departure time from the route's origin, an estimated arrival time at the route's destination, and an estimated transit time for the whole route” (the dwell times teach the claimed “tender time”), [0098] “the cost of a route is given in a cost metric specification (see FIG. 9). The cost of a route can be the sum of the transportation rates for each leg and additional charges such as terminal handling charges, risk charges, etc.” FIG. 4, FIG. 7 items 703 – 705 (in order to calculate the total time and total cost of each route, the transport time, tender time, and cost for each leg must be determined)).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of determining transit costs in Bulcao with the process of determining transit costs in Dube.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a method for managing a user request for transporting of a good where transit costs are determined comprising a user-specific cost and transit times comprising a transport time and a tender time for each segment in the pre-generated graph across the plurality of possible routes.
	Bulcao does not explicitly teach, however Reiss teaches wherein the tender time is predicted using a location-time model trained on historical tender times at known locations (see Col. 4, lines 25-29 “the predicted wait times and courier other time distribution may be adjusted over time as new orders are fulfilled and as the actual wait times associated with these orders are used to update the courier other time predictions,” Col. 12, lines 39-42 “the effort determination module may determine values for the various features of the new delivery job, such as travel distance and/or travel time, the number of items, the type of items, predicted courier wait time, etc.”  Col. 17, lines 54-58 “the courier effort and/or payment determining logic 536 may use the average courier wait time for the particular merchant when determining the wait time portion of the predicted courier other time 544 for the new order,” Col. 18, line 49 – Col. 19, line 9 “When determining the predicted courier other time 544 for a new order, the predicted courier other time 544 may be based at least in part on historic courier wait times associated with the particular merchant selected by the buyer. Further if there is not sufficient historic information for the particular merchant (e.g., the past order count for the merchant is fewer than 10 or 15 past orders, or other suitable threshold), the courier effort and/or payment determining logic 536 may determine historic wait times at other merchants in the same service region and in the same merchant category as the particular merchant. For example, if the selected merchant is a pizza restaurant, the courier effort and/or payment determining logic 536 may determine average historic wait times for other pizza restaurants in the service region, and may use this average courier wait time
 as the courier wait time component of the predicted courier other time 544. Further, if there are insufficient order counts for the merchant category, the courier effort and/or payment determining logic 536 may determine the average wait time for couriers at all merchants in the service region, and/or may use an overall average courier wait time for all service regions as the wait time component when predicting the predicted courier other time 544. Additionally, in some examples, a predicted item preparation time may be received by the service computing device from the merchant device, and this predicted item preparation time may also be taken into consideration when determining the courier 
wait time component of the predicted courier other time 544,” Col. 22, lines 12-23 “At 614, the computing device may determine a predicted courier other time associated with the order, wherein the predicted courier other time is based at least in part on a predicted courier wait time and/or predicted 
courier handoff time. For instance, the predicted courier wait time may be based on at least one of a courier wait time associated with the specified merchant based at least in part on the plurality of past orders, a courier wait time associated with other merchants in a same merchant category as the first merchant, or a courier wait time associated with a service region including the delivery location and/or a plurality of service regions,” Col. 3, lines 41-52 “the courier time may be divided into two categories: courier travel time and courier other time. The courier travel time may include the time that a courier spends traveling from an initial location at which the courier receives a job assignment to a merchant pickup location, and the time that the courier spends traveling from the merchant pickup location to a delivery location specified by the buyer. The courier other time may encompass all other courier time associated with the order that is not travel time, e.g., time during which the courier is waiting at the merchant for the item to be prepared, time spent handing off the order to the buyer after arriving at the delivery location, and so forth”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting the tender time using a location-time model trained on historical tender times at known locations as taught in Reiss with the shipping method of Bulcao with the motivation to enable determination of delivery costs (Reiss col. 2, lines 4-8).
	Bulcao does not explicitly teach, however Reiss teaches deriving a transporter arrival time related to at least one location along the preferred route; and after the transporter is assigned to pick up the good, tracking the transporter in picking up the good from the at least one location based on the transporter arrival time (see Col. 9, lines 44-54 “The past order information 148 may further include, for each order … time that the courier arrived at the pickup location; time that the courier left the pickup location; time that the courier arrived at the delivery location,” Col. 19, lines 51-57 “the effort determination module 150 may continuously track the courier's location, such as for determining initial movement toward the merchant pickup location following assignment of a delivery job, arrival at the merchant pickup location, departure from the merchant pickup location, arrival at the delivery location and departure from the delivery location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deriving a transporter arrival time related to a location along the preferred route and tracking the transporter as taught in Reiss with the shipping method of Bulcao with the motivation to enable the system to “determine courier wait times 520 and handoff times 528 associated with each order” (Reiss Col. 19, lines 59-60).
	Although Bulcao teaches displaying route information on the client device ([0068]), Bulcao does not explicitly teach, however Perry teaches displaying one or more segments of the preferred route and a pickup window in a transport manager interface that allows a second user to assign a transporter to pick up the good from the at least one location (see [0013] “transportation interface to
display the selected route to the requesting entity,” [0195] “the interface additionally displays
information describing the crop transportation opportunity, such as the pick-up location and window, the destination location and delivery window,” FIG. 16B, displaying the information on the interface “allows” any number of people to view and interact with the information, including a second user).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transportation interface in Bulcao with the transportation interface in Perry.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  
	Regarding Claim 11, Bulcao teaches a system, comprising: a memory; and a processor in communication with the memory and configured to (see [0076] “Computer system 1000 includes one or more processors (also called central processing units, or CPUs), such as a processor 1004. Processor 
1004 is connected to a communication infrastructure or bus 1006,” [0082] “memory 1010 may include other means, instrumentalities or other approaches for allowing computer programs and/or other 
instructions and/or data to be accessed by computer system 1000”):
	receive a user request for a transporting of a good from a user in a user request graphical user interface that allows the user to enter a pickup location, a destination location, a dimension of the good, and a weight of the good and to select a service type from a list of predetermined options for transporting the good, wherein the list of predetermined options comprises fastest routing and economy routing (see [0046] “receiving a shipping request (e.g., request 202) at, for instance, the control system 106 from, for instance, customer device 102. The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported. Since different items need to handled differently during transport—fresh flowers are handled differently than a bundle of bricks, which are both handled differently than hazardous chemicals—the request may also specify a number of different characteristics about the package. The characteristics may include volume, weight, a hazard level, a content, a durability, a shape, dimension measurements, a fragility of the item, a density of the package, and/or any other characteristic of the package that could be relevant to shipping,” “[0047] an itinerary can be selected at step 510. According to some embodiments, the itinerary may be selected by sorting the subset according to various criteria (e.g., cost, speed, etc.) and choosing the highest ranked itinerary. Alternatively, the subset could be presented to a customer and the customer allowed to select the itinerary, [0004] “select the itinerary by presenting a subset of itineraries to a user device and receiving a response indicating a selection from among the subset of itineraries,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102”).
	identify a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively, wherein the pre-generated graph comprises a plurality of possible routes from the pickup node to the destination node (see [0015] “FIG. 3 is a diagram depicting various routes and route segments,” [0060] “a graphical representation of the route information (e.g., a map) can be generated,” [0038] “route for a user to take from the first location to the destination,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102,” FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node);
	generate a preferred route from the plurality of possible routes in the pre-generated graph from the pickup location to the destination location when the service type is economy routing, processing the pre-generated graph using a path-finding algorithm that analyzes the transit costs to determine the preferred route having a lowest transit cost of transporting the good (FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node where one of the routes is a preferred route, see [0004] the one or more processors may select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost, a distance, a duration of the itinerary, a total number of segments, and a risk associated with the itinerary,” generated using a pathfinding algorithm, see [0046] “FIG. 5 is a flowchart depicting an exemplary method 500 of routing or generating an itinerary,” [0032] “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 108 may contain flight data segments for a plurality of air transportation providers, train schedules, shipping schedules, and the like,” [0050] “the control system 106 may construct a set of possible itineraries or routes using the compatible segments at step 606”); and
	when the service type is fastest routing, processing the pre-generated graphic using a
second path-finding algorithm that analyzes the transit times to determine the preferred route
requiring a least amount of time of transporting the good from the pickup location to the destination
location (see [0041] “FIG. 3 also depicts an alternative path to location C 306 from location A 302. In this path, the package can proceed along segment 314 to location D 308 and then to location C 306 via segment 316. There are a number of reasons this alternative might be favored. For instance, if segment 
312 is ground route, and 314 and 316 are air routes, it might be faster to take the route with segments 
314 and 316 even though there are more individual segments”).
	Bulcao does not explicitly teach, however Dube teaches determine transit costs comprising a user-specific cost and transit times comprising a transport time and a tender time for each segment in the pre-generated graph across the plurality of possible routes (see [0097] “A route includes a set of transportation legs. Each leg is described by its origin, its destination, the type of transportation, the type(s) of container(s) allowed, and time information. The time information available depends on the type of transportation. In the case of the ocean legs, specific schedules including departure date and arrival date are typically available. In the case of truck legs, typically, only estimates of the travel times 
are available. The time information for all legs in a route is combined with dwell times at ports in order to compute an estimated departure time from the route's origin, an estimated arrival time at the route's destination, and an estimated transit time for the whole route” (the dwell times teach the claimed “tender time”), [0098] “the cost of a route is given in a cost metric specification (see FIG. 9). The cost of a route can be the sum of the transportation rates for each leg and additional charges such as terminal handling charges, risk charges, etc.” FIG. 4, FIG. 7 items 703 – 705 (in order to calculate the total time and total cost of each route, the transport time, tender time, and cost for each leg must be determined)) (please see claim 1 rejection for combination rationale).
	Bulcao does not explicitly teach, however Reiss teaches wherein the tender time is predicted using a location-time model trained on historical tender times at known locations (see Col. 4, lines 25-29 “the predicted wait times and courier other time distribution may be adjusted over time as new orders are fulfilled and as the actual wait times associated with these orders are used to update the courier other time predictions,” Col. 12, lines 39-42 “the effort determination module may determine values for the various features of the new delivery job, such as travel distance and/or travel time, the number of items, the type of items, predicted courier wait time, etc.”  Col. 17, lines 54-58 “the courier effort and/or payment determining logic 536 may use the average courier wait time for the particular merchant when determining the wait time portion of the predicted courier other time 544 for the new order,” Col. 18, line 49 – Col. 19, line 9 “When determining the predicted courier other time 544 for a new order, the predicted courier other time 544 may be based at least in part on historic courier wait times associated with the particular merchant selected by the buyer. Further if there is not sufficient historic information for the particular merchant (e.g., the past order count for the merchant is fewer than 10 or 15 past orders, or other suitable threshold), the courier effort and/or payment determining logic 536 may determine historic wait times at other merchants in the same service region and in the same merchant category as the particular merchant. For example, if the selected merchant is a pizza restaurant, the courier effort and/or payment determining logic 536 may determine average historic wait times for other pizza restaurants in the service region, and may use this average courier wait time
as the courier wait time component of the predicted courier other time 544. Further, if there are insufficient order counts for the merchant category, the courier effort and/or payment determining logic 536 may determine the average wait time for couriers at all merchants in the service region, and/or may use an overall average courier wait time for all service regions as the wait time component when predicting the predicted courier other time 544. Additionally, in some examples, a predicted item preparation time may be received by the service computing device from the merchant device, and this predicted item preparation time may also be taken into consideration when determining the courier 
wait time component of the predicted courier other time 544,” Col. 22, lines 12-23 “At 614, the computing device may determine a predicted courier other time associated with the order, wherein the predicted courier other time is based at least in part on a predicted courier wait time and/or predicted 
courier handoff time. For instance, the predicted courier wait time may be based on at least one of a courier wait time associated with the specified merchant based at least in part on the plurality of past orders, a courier wait time associated with other merchants in a same merchant category as the first merchant, or a courier wait time associated with a service region including the delivery location and/or a plurality of service regions,” Col. 3, lines 41-52 “the courier time may be divided into two categories: courier travel time and courier other time. The courier travel time may include the time that a courier spends traveling from an initial location at which the courier receives a job assignment to a merchant pickup location, and the time that the courier spends traveling from the merchant pickup location to a delivery location specified by the buyer. The courier other time may encompass all other courier time associated with the order that is not travel time, e.g., time during which the courier is waiting at the merchant for the item to be prepared, time spent handing off the order to the buyer after arriving at the delivery location, and so forth”); and
	derive a transporter arrival time related to at least one location along the preferred route; and after the transporter is assigned to pick up the good, track the transporter in picking up the good from the at least one location based on the transporter arrival time (see Col. 9, lines 44-54 “The past order information 148 may further include, for each order … time that the courier arrived at the pickup location; time that the courier left the pickup location; time that the courier arrived at the delivery location,” Col. 19, lines 51-57 “the effort determination module 150 may continuously track the courier's location, such as for determining initial movement toward the merchant pickup location following assignment of a delivery job, arrival at the merchant pickup location, departure from the merchant pickup location, arrival at the delivery location and departure from the delivery location”) (please see claim 1 rejection for combination rationale).
	Although Bulcao teaches displaying route information on the client device ([0068]), Bulcao does not explicitly teach, however Perry teaches display one or more segments of the preferred route and a pickup window in a transport manager interface that allows a second user to assign a transporter to pick up the good from the at least one location (see [0013] “transportation interface to display the selected route to the requesting entity,” [0195] “the interface additionally displays information describing the crop transportation opportunity, such as the pick-up location and window, the destination location and delivery window,” FIG. 16B) (please see claim 1 rejection for combination rationale).
	Regarding Claim 20, Bulcao teaches a computer-readable storage device having instructions stored thereon, execution of which, by a processing device, causes the processing device to perform operations comprising (see [0076] “Computer system 1000 includes one or more processors (also called central processing units, or CPUs), such as a processor 1004. Processor 1004 is connected to a communication infrastructure or bus 1006,” [0082] “memory 1010 may include other means, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 1000”):
	receiving a user request for a transporting of a good from a user in a user request graphical user interface that allows the user to enter a pickup location, a destination location, a dimension of the good, and a weight of the good and to select a service type from a list of predetermined options for transporting the good, wherein the list of predetermined options comprises fastest routing and economy routing (see [0046] “receiving a shipping request (e.g., request 202) at, for instance, the control system 106 from, for instance, customer device 102. The shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported. Since different items need to handled differently during transport—fresh flowers are handled differently than a bundle of bricks, which are both handled differently than hazardous chemicals—the request may also specify a number of different characteristics about the package. The characteristics may include volume, weight, a hazard level, a content, a durability, a shape, dimension measurements, a fragility of the item, a density of the package, and/or any other characteristic of the package that could be relevant to shipping,” “[0047] an itinerary can be selected at step 510. According to some embodiments, the itinerary may be selected by sorting the subset according to various criteria (e.g., cost, speed, etc.) and choosing the highest ranked itinerary. Alternatively, the subset could be presented to a customer and the customer allowed to select the itinerary, [0004] “select the itinerary by presenting a subset of 
itineraries to a user device and receiving a response indicating a selection from among the subset of 
itineraries,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102”).
	identifying a pickup node and a destination node on a pre-generated graph representing the pickup location and the destination location, respectively, wherein the pre-generated graph comprises a plurality of possible routes from the pickup node to the destination node (see [0015] “FIG. 3 is a diagram depicting various routes and route segments,” [0060] “a graphical representation of the route information (e.g., a map) can be generated,” [0038] “route for a user to take from the first location to the destination,” [0063] “To initiate a shipment, Client A enters relevant origin information (e.g., pickup address, pickup time, etc.) into device 102. The device may then display information validating the origin information entered into device 102 by Client A. According to some embodiments, this validation information can take the form of a graphical map representation of the pickup information. Client A may also enter a second address (e.g., a destination address) into device 102. This second address may be validated in a similar fashion to the origin information entered by client A into device 102,” FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node);
	generating a preferred route from the plurality of possible routes in the pre-generated graph from the pickup location to the destination location by:  when the service type is economy routing, processing the pre-generated graph using a path-finding algorithm that analyzes the transit costs to determine the preferred route having a lowest transit cost of transporting the good (FIG. 3 illustrates a plurality of possible routes from a pickup node to a destination node where one of the routes is a preferred route, see [0004] the one or more processors may select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion my include one or more of a cost, a distance, a duration of the itinerary, a total number of segments, and a risk associated with the itinerary,” generated using a pathfinding algorithm, see [0046] “FIG. 5 is a flowchart depicting an exemplary method 500 of routing or generating an itinerary,” [0032] “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 108 may contain flight data segments for a plurality of air transportation providers, train schedules, shipping schedules, and the like,” [0050] “the control system 106 may construct a set of possible itineraries or routes using the compatible segments at step 606”); and
	when the service type is fastest routing, processing the pre-generated graphic using a
second path-finding algorithm that analyzes the transit times to determine the preferred route
requiring a least amount of time of transporting the good from the pickup location to the destination
location (see [0041] “FIG. 3 also depicts an alternative path to location C 306 from location A 302. In this path, the package can proceed along segment 314 to location D 308 and then to location C 306 via segment 316. There are a number of reasons this alternative might be favored. For instance, if segment 312 is ground route, and 314 and 316 are air routes, it might be faster to take the route with segments 314 and 316 even though there are more individual segments”).
	Bulcao does not explicitly teach, however Dube teaches determining transit costs comprising a user-specific cost and transit times comprising a transport time and a tender time for each segment in the pre-generated graph across the plurality of possible routes (see [0097] “A route includes a set of transportation legs. Each leg is described by its origin, its destination, the type of transportation, the type(s) of container(s) allowed, and time information. The time information available depends on the type of transportation. In the case of the ocean legs, specific schedules including departure date and arrival date are typically available. In the case of truck legs, typically, only estimates of the travel times
are available. The time information for all legs in a route is combined with dwell times at ports in order to compute an estimated departure time from the route's origin, an estimated arrival time at the route's destination, and an estimated transit time for the whole route” (the dwell times teach the claimed “tender time”), [0098] “the cost of a route is given in a cost metric specification (see FIG. 9). The cost of a route can be the sum of the transportation rates for each leg and additional charges such as terminal handling charges, risk charges, etc.” FIG. 4, FIG. 7 items 703 – 705 (in order to calculate the total time and total cost of each route, the transport time, tender time, and cost for each leg must be determined)) (please see claim 1 rejection for combination rationale).
	Bulcao does not explicitly teach, however Reiss teaches wherein the tender time is predicted using a location-time model trained on historical tender times at known locations (see Col. 4, lines 25-29 “the predicted wait times and courier other time distribution may be adjusted over time as new orders are fulfilled and as the actual wait times associated with these orders are used to update the courier other time predictions,” Col. 12, lines 39-42 “the effort determination module may determine values for the various features of the new delivery job, such as travel distance and/or travel time, the number of items, the type of items, predicted courier wait time, etc.”  Col. 17, lines 54-58 “the courier effort and/or payment determining logic 536 may use the average courier wait time for the particular merchant when determining the wait time portion of the predicted courier other time 544 for the new order,” Col. 18, line 49 – Col. 19, line 9 “When determining the predicted courier other time 544 for a new order, the predicted courier other time 544 may be based at least in part on historic courier wait times associated with the particular merchant selected by the buyer. Further if there is not sufficient historic information for the particular merchant (e.g., the past order count for the merchant is fewer than 10 or 15 past orders, or other suitable threshold), the courier effort and/or payment determining logic 536 may determine historic wait times at other merchants in the same service region and in the same merchant category as the particular merchant. For example, if the selected merchant is a pizza restaurant, the courier effort and/or payment determining logic 536 may determine average historic wait times for other pizza restaurants in the service region, and may use this average courier wait time
as the courier wait time component of the predicted courier other time 544. Further, if there are insufficient order counts for the merchant category, the courier effort and/or payment determining logic 536 may determine the average wait time for couriers at all merchants in the service region, and/or may use an overall average courier wait time for all service regions as the wait time component when predicting the predicted courier other time 544. Additionally, in some examples, a predicted item preparation time may be received by the service computing device from the merchant device, and this predicted item preparation time may also be taken into consideration when determining the courier 
wait time component of the predicted courier other time 544,” Col. 22, lines 12-23 “At 614, the computing device may determine a predicted courier other time associated with the order, wherein the predicted courier other time is based at least in part on a predicted courier wait time and/or predicted
courier handoff time. For instance, the predicted courier wait time may be based on at least one of a courier wait time associated with the specified merchant based at least in part on the plurality of past orders, a courier wait time associated with other merchants in a same merchant category as the first merchant, or a courier wait time associated with a service region including the delivery location and/or a plurality of service regions,” Col. 3, lines 41-52 “the courier time may be divided into two categories: courier travel time and courier other time. The courier travel time may include the time that a courier spends traveling from an initial location at which the courier receives a job assignment to a merchant pickup location, and the time that the courier spends traveling from the merchant pickup location to a delivery location specified by the buyer. The courier other time may encompass all other courier time associated with the order that is not travel time, e.g., time during which the courier is waiting at the merchant for the item to be prepared, time spent handing off the order to the buyer after arriving at the delivery location, and so forth”); 
	deriving a transporter arrival time related to at least one location along the preferred route; and after the transporter is assigned to pick up the good, tracking the transporter in picking up the good from the at least one location based on the transporter arrival time (see Col. 9, lines 44-54 “The past order information 148 may further include, for each order … time that the courier arrived at the pickup location; time that the courier left the pickup location; time that the courier arrived at the delivery location,” Col. 19, lines 51-57 “the effort determination module 150 may continuously track the courier's location, such as for determining initial movement toward the merchant pickup location following assignment of a delivery job, arrival at the merchant pickup location, departure from the merchant pickup location, arrival at the delivery location and departure from the delivery location”) (please see claim 1 rejection for combination rationale).
	Although Bulcao teaches displaying route information on the client device ([0068]), Bulcao does not explicitly teach, however Perry teaches display one or more segments of the preferred route and a pickup window in a transport manager interface that allows a second user to assign a transporter to pick up the good from the at least one location (see [0013] “transportation interface to display the selected route to the requesting entity,” [0195] “the interface additionally displays information describing the crop transportation opportunity, such as the pick-up location and window, the destination location and delivery window,” FIG. 16B) (please see claim 1 rejection for combination rationale).
	Regarding Claims 5 and 14, the combination of Bulcao, Dube, Reiss, and Perry teaches the limitations of claims 1 and 11 as discussed above.  Bulcao further teaches the processor further configured to:  receive a selection of the job from a particular authorized user of a group of authorized users; and assign the job to the particular authorized user (see [0051] “the control system 106 can offer the route by sending a request 208 to a plurality of user devices 104 at the same time and give the job to the first user device 104 that sends a confirmation message 210 to the control device 106”).
Claims 2-4, 6, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Dube, Reiss, Perry, and Albright (U.S. Patent Application Publication No. 2003/0093388).
	Regarding Claim 2, the combination of Bulcao, Dube, Reiss, and Perry teaches the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches further comprising:  receiving a user-selected transport type for the transporting of the good (see [0002] “allowing the consumer to input a delivery address and request a particular delivery option, such as next day delivery or ground shipment”),
	wherein at least one of the preferred route and the transporter arrival time is based on the user-selected transport type (see Abstract “Estimated delivery dates are then calculated for each fulfillment center, taking into account the available to ship date, the shipping duration, and the possible delivery options available,” [0005] “the actual delivery date can only be given by a range of possible dates. This is especially true in the case of ground shipments, which can take two to three days for deliveries in the same metropolitan area to over a week for a cross-continent delivery,” [0046] “The delivery date determination is made according to the available to ship date and the duration anticipated for shipping the product from the center 110 to the customer 102, which is based on the duration of past, similar shipments”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process where the delivery date is based on a selected transport type as taught in Albright with the shipping method of Bulcao with the motivation to enable a user to know when the product might arrive (Albright [0036]).
	Regarding Claim 3, the combination of Bulcao, Dube, Reiss, Perry, and Albright teaches the limitations of claim 2 as discussed above.  Bulcao does not explicitly teach, however Albright teaches further comprising:  assigning the job to a group of authorized users based on the user-selected transport type (see [0006] “When the customer selects a delivery option (step 26), the order is then submitted to the fulfillment center (step 28)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to a fulfillment center (group of authorized users) based on the selected delivery option as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).
	Regarding Claims 4 and 13, the combination of Bulcao, Dube, Reiss, and Perry teaches the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  assign the job to a group of authorized users based on a type of the good (see [0011] “Once the customer selects the delivery option, the system will forward the order to the fulfillment center or centers that can meet the desires of the customer,” [0026] “This database 108 maintains or is otherwise aware of the current inventory for a plurality of fulfillment 
centers 110, and hence will be able to inform the engine 106 about which centers 110 have the product available,” [0046] “The first step 342 is to check inventory for the ordered product at each of the available fulfillment centers 110. Those centers 110 with available (or soon to be available) inventory are selected at step 344, and a list of available shipping options at the selected centers 110 is created at step 346.”  The fulfillment center is assigned the job only if the type of good is available at the fulfillment center.  In other words, if the fulfillment center does not have the type of good, then it is not assigned the job).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to the fulfillment center (group of authorized users) based on the type of good as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).
	Regarding Claims 6 and 15, the combination of Bulcao, Dube, Reiss, and Perry teaches the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  receive a selection of the job from a second authorized user of the group of authorized users such that the particular authorized user and the second authorized user are each assigned and can both work on the job (see [0049] “fulfillment center one 112 has only the first product available for shipment, while fulfillment center two 114 has only the second product available. Both centers can ship the products so that they arrive by Dec. 16, 2002”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a selection of the job from fulfillment center two (second authorized user) such that the fulfillment center one (particular authorized user) and the fulfillment center two can both work on the job as taught in Albright with the shipping method of Bulcao with the motivation to enable the job to be completed in time (Albright [0049]).
	Regarding Claim 12, the combination of Bulcao, Dube, Reiss, and Perry teaches the limitations of claims 1 and 11 as discussed above.  Bulcao does not explicitly teach, however Albright teaches the processor further configured to:  receive a user-selected transport type for the good (see [0002] “allowing the consumer to input a delivery address and request a particular delivery option, such as next day delivery or ground shipment”); and
	assign the job to a group of authorized users based on the user-selected type of delivery (see [0006] “When the customer selects a delivery option (step 26), the order is then submitted to the fulfillment center (step 28)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning the job to a fulfillment center (group of authorized users) based on the selected delivery option as taught in Albright with the shipping method of Bulcao with the motivation to enable the fulfillment center to ship the order (Albright [0006]).
	Bulcao does not explicitly teach, however Albright teaches wherein at least one of the preferred route and the transporter arrival time is based on the user-selected transport type (see Abstract “Estimated delivery dates are then calculated for each fulfillment center, taking into account the available to ship date, the shipping duration, and the possible delivery options available,” [0005] “the actual delivery date can only be given by a range of possible dates. This is especially true in the case of ground shipments, which can take two to three days for deliveries in the same metropolitan area to over a week for a cross-continent delivery,” [0046] “The delivery date determination is made according to the available to ship date and the duration anticipated for shipping the product from the center 110 to the customer 102, which is based on the duration of past, similar shipments”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process where the delivery date is based on a selected transport type as taught in Albright with the shipping method of Bulcao with the motivation to enable a user to know when the product might arrive (Albright [0036]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Dube, Reiss, Perry, Albright, and Jones (U.S. Patent No. 9,082,144).
	Regarding Claims 7 and 16, the combination of Bulcao, Dube, Reiss, Perry, and Albright teaches the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however Jones teaches the processor further configured to:  receiving a transporter arrival time modification from the particular authorized user; and modifying the transporter arrival time based on the transporter arrival time modification (see [0070] “The location tracking, updated estimates and providing of information regarding current location of the shipment may be provided by using one or more computing devices to store the information in one or more databases, and to use the information to calculate the updated arrival estimates,” [0086] “One or more computing devices may thereby be used to update the estimates of the time in transit and delivery time of the load or completion of the transportation service, based on a combination of the location tracking and said at least one external factor by adjusting Dijkstra or similar map routing calculations to render adjusted time of arrival 
estimates”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modifying the transporter arrival time based on the transporter arrival time modification as taught in Jones with the shipping method of Bulcao with the motivation to enable a receiver, a subsequent shipper, or terminal services to monitor when a driver is expected to arrive (Jones [0084]).
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcao in view of Dube, Reiss, Perry, Albright, and El Dean (U.S. Patent Application Publication No. 2018/0293544).
	Regarding Claims 8 and 17, the combination of Bulcao, Dube, Reiss, Perry, and Albright teaches teach the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a new transporter selection for the job from the particular authorized user (see [0093] “allow the master driver to perform the job himself or herself, or to select a new sub-driver for the job,” [0088] “the service provider can enter information regarding the sub-driver being added including, but not limited to, name, address, driver license no., etc.”); and 
	assigning the new transporter to the job (see [0092] “the master driver may assign a sub-driver to the project. Upon such an assignment, the job becomes available in the sub-driver's new job list”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of selecting and assigning a new sub-driver for the job as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where a new sub-driver is selected by the master driver and assigned to the job.
	Regarding Claims 9 and 18, the combination of Bulcao, Dube, Reiss, Perry, and Albright teaches the limitations of claims 5 and 15 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a task assignment for the transporter from the particular authorized user (see [0088] “the master service provider may select to add a sub-driver. A sub-driver is a person other than the master service provider who is authorized by the master service provider to transport people and/or cargo. Upon execution of this option, block 632 is performed at which the service provider can enter information regarding the sub-driver being added including, but not limited to, name, address, driver license no., etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of assigning a task for the local delivery service (transporter) from the retailer (particular authorized user) as taught in Albright with the shipping method of Bulcao with the motivation to enable delivery of the package to the consumer (Albright [0039]). 
	Bulcao does not explicitly teach, however El Dean teaches sending the task assignment to the transporter (see [0092] “the master driver may assign a sub-driver to the project. Upon such an assignment, the job becomes available in the sub-driver's new job list”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of assigning a task for the sub-driver (transporter) from the master driver (particular authorized user) as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where a task for the sub-driver is assigned from the master driver.
	Regarding Claims 10 and 19, the combination of Bulcao, Dube, Reiss, Perry, Albright, and El Dean teaches the limitations of claims 9 and 18 as discussed above.  Bulcao does not explicitly teach, however El Dean teaches the processor further configured to:  receiving a specified reward for completing the task assignment from the particular authorized user; and presenting the specified reward to the transporter after completion of the job (see [0093] “the job is performed at block 618 and payment is received at block 620. That is, at 620, the payment is received by the sub-driver from the master driver who hired the sub-driver to perform the job. Thereafter, moving to FIG. 5B, block 650 is performed at which the job ends. At this point, the completed job may be added to the master driver and sub-driver's list of completed projects”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping method of Bulcao the process of presenting payment (specified reward) to the sub-driver after completion of the job as taught by El Dean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where payment is presented to the sub-driver after completion of the job.
Response to Arguments
11.	Regarding the 35 U.S.C. 101 rejections, Applicant argues “the claims are directed to a technical solution to a technical problem … the system can determine the preferred route in accordance with the user selection at a scale and efficiency that allows the system to display preferred route in a transport manager application in near-real time following the reception of the user request” (p. 10, para. 3 – p. 11, para. 1).  
	Contrary to the position taken by the Applicant, determining and displaying a preferred route for a shipment is not a technical solution to a technical problem.  Applicant asserts that the claims reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field” (p. 11, para. 2).  A method that improves the way a shipping route is determined does not provide an improvement in the functioning of a computer or technical field.  For instance, the “memory” and “processor” recited in claim 11 function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the “memory” and “processor;” rather, what the claims purport to improve is the functioning of a commercial transaction (i.e., the “job for the transporting of the good”).  
12.	Applicant argues that “claim 1 is patent-eligible because it recites an improved user interface” similar to recent Federal Circuit cases (p. 11, para. 4 – p. 12, par. 1 (citations omitted)).  Unlike the user interfaces in those cases, claim 1 describes how to generally “apply” the concept of receiving a “request that corresponds to a job” in a user interface.  The user interface is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
13. 	Applicant argues that:
the claims recite a technical solution to a technical problem by requiring: generating a preferred route from the plurality of possible routes … Through these features, the logistics system determines the preferred route in accordance with the selected service type at a scale and efficiency that allows the system to process the user request in near-real time

(p. 12, para. 3 – p. 13, par. 1 (emphasis in original)).  As discussed above, generating a preferred route is not a technical solution to a technical problem; rather, what the claims purport to improve is the functioning of a commercial transaction (i.e., the “job for the transporting of the good”).  
14.	Regarding the prior art rejections, Applicant argues that the cited art fails to teach amended claim 1 because “Bulcao does not disclose allowing a user to select a service type or any analogous concept” (p. 15, para. 1 (emphasis in original)).  As discussed above, Bulcao teaches that the user is allowed to select the itinerary for the shipment ([0047]).  The itineraries can include different speeds, costs, duration, total number of segments, etc.  ([0047], [0004]).  Therefore, for example, the user can select a shipment with one segment (a first service type) or a shipment with two segments (a second service type).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628